Gardner, P. J.
The defendant was convicted in the City Court of Athens of abandoning a minor child. The defendant filed his motion for new trial on the statutory grounds, and thereafter added four special grounds. The court denied the motion as amended. The defendant assigns error here on this judgment.
*889Decided January 18, 1957.
O. J. Tolnas, for plaintiff in error.
Preston M. Almand, Solicitor, Vane G. Hawkins, contra.
The defendant and Rosa Lee Richardson were duly married, and after living together for approximately six months, they separated. It is the contention of the defendant that the child in question is not his child; that after having lived together for some time his wife told him that since he could not get her pregnant with a child she was going to find her a man who could. The wife denied the contention that the defendant was not the father of the child in question. In view of this contention, the attorneys for the State and for the defendant agreed to have a blood test made to determine the paternity of the child. This test was made by Dr. Phillip Warga, who was at that time the pathologist for two hospitals in Athens. The doctor made the tests on the defendant and his wife and the child, and testified positively that the test showed that the defendant could not be the father of the child. There is much other evidence in the record besides that of the doctor, but we see no reason to give it in detail here. The whole evidence is not sufficient to show the defendant guilty to the exclusion of every other reasonable hypothesis. For this reason the general grounds are meritorious. As to the special grounds, there is no merit in any of them.
The court erred in denying the motion for a new trial as to the general grounds.

Judgment reversed.


Townsend and Carlisle, JJ., concur.